Order entered February 8, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00825-CV

                                 CARL BENSON, Appellant

                                                 V.

                               JPMORGAN CHASE, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-10-11135-F

                                           ORDER
       The Court has before it appellant’s February 5, 2013 second motion to extend time to

amend his brief. The Court GRANTS the motion in part and ORDERS appellant to file his

amended brief within thirty days of the date of this order. No further extensions will be granted

absent a showing of exceptional circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE